DETAILED ACTION
	Applicant’s response, filed 16 November 2020 has been entered.
	Claim(s) 1-20 is/are currently pending.  
The objection to claim 14 has been withdrawn in light of the amendment to the claim contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. 
	Applicant asserts that the Examiner has not identified both "a first valve configured to control a first fluid pressure in a parking brake chamber of a brake actuator that acts against a spring force applied by a spring of the brake actuator to a pushrod of the brake actuator" and "a second valve configured to control a second fluid pressure in a service brake chamber of the brake actuator that applies a fluid force to the pushrod of the brake actuator" as recited in claim I and in similar terms in in claims 7 and 15. This issue is important because Applicant's invention relies on the control of these two separate valves to control compounding. In rejecting the claims, the Examiner cites to number 43 in Figure I of Farres et al. as the "first valve" and number 42 in Figure I of Farres et al. as the "second valve." See Office Action of September 18, 2020 at p. 2, line 23 top. 3, line 4. Numbers 42 and 43 are ports, however, on a single valve 40. As stated in paragraph [0044] in Farres et al.
	Examiner disagrees. Examiner has identified item 43 in Fig. 1 of Farres et al., although item 43 is a port on the selective valve identified as item 40. Outlet port 43 sends a control signal to a relay valve (V, which is not identified by an item number) which controls the parking brake pressure. Farres et al. explicitly discloses that relay valve (V) may be discrete or may be integrated into selective valve (40), please see [0050]. Examiner has cited particular paragraphs or item numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123. 
 	Because of the arrangement in Figure 1, the control unit C cannot independently control the parking and service brake pressures. Further, control of the parking brake pressure is dependent in part on the service brake pressure. Farres et al. at, [0045] ("The outlet 43 of the selective valve 40 takes the highest pressure between the control pressure Pl in the first inlet 41 and the pressure P3 in the second inlet 42...").
	Examiner disagrees. Although a control signal is sent by the selective valve (40) to the relay valve, the fluid pressure inside the brake chamber is further controlled by the relay valve, see [0049]. It should also be noted that independent control of parking brake pressure and service brake pressure is not currently included in the claims as amended, or as previously presented. 
	Applicant asserts that Farres et al. does not disclose or suggest a system in which the controller "determine[s] a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal; and, control[s], responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force" as recited in claim 1 and in similar terms in claims 7 and 15. 
Like Applicant's claimed invention, Farres et al. does measure the fluid pressures in the parking and service brake chambers. See Farres et al. in Figure 1 and at [0047]. In particular, pressure sensor P4 generates a signal indicative of the pressure in the parking brake chamber (corresponding to the "first fluid pressure signal" in Applicant's claims) while sensor P3 generates a signal indicative of the pressure in the service brake chamber (corresponding to the "second fluid pressure signal" in Applicant's claims). Id Farres et al., however, do not "determine a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal" nor "control, responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force" as recited in independent claim 1 and in substantially similar terms in independent claims 7 and 15.
	Examiner disagrees. Farres et al. explicitly discloses sensing P1, P2, P3, P4 (see [0047]), and implicitly discloses determining the parking brake force (F4) and the service brake force (F3) from these pressure signals (see [0047]), as well as implicitly disclosing determining total braking force due P3 and P4 (see [0054]), as would be recognized by one of ordinary skill in the art at the time (see MPEP 2144.01). Farres et al. discloses that the total brake force (Ft) is the sum of the park brake force (F4) and the service brake force (F3), and is explicitly determined in at least [0059]: “during the switching transition Ta, a decrease [ΔF] of the total brake force Ft below Fi. This decrease [ΔF] of the total brake force Ft is determined to avoid the compound effect [ΔFc] that is to say an addition of pressure P3 and P4 that causes a total brake force Ft that is higher than Fi. On the other hand the decrease [ΔF] is also determined such that, during the switching transition Ta, Ft doesn't fall below a force Ftmini that is minimal to maintain the vehicle stopped”, as illustrated in Figure 2, P3 and P4 are controlled such that Ft does not exceed Fi. 
	Applicant asserts that the system and method in Farres et al. are intended to avoid compounding (in certain conditions) by controlling delivery of fluid pressure responsive to elapsed time and the amount of service brake pressure--not a measurement of the total brake actuator force as in Applicant's claims. When it is desired to move the vehicle, the system in Farres et al. begins by providing fluid pressure to the parking brake to begin releasing the parking brake. See Farres et al., [0059] and [0086]-[0087]. Referring to Figure 2, fluid pressure P4 is provided to begin releasing the parking brake prior to supplying fluid pressure P3 to the service brake with the goal of preventing the total brake force Ft from exceeding the brake force Fi applied by the parking brake alone (i.e., to avoid compounding). After an elapsed time t1-
	Examiner disagrees. Farres et al. explicitly discloses that both a first valve pressure and a second valve pressure are controlled in response to a total brake actuator force in [0059] to [0060]: “as shown on FIG. 2, release of the parking brake implies, during the switching transition Ta, a decrease [ΔF] of the total brake force Ft below Fi. This decrease [ΔF] of the total brake force Ft is determined to avoid the compound effect [ΔFc] that is to say an addition of pressure P3 and P4 that causes a total brake force Ft that is higher than Fi” (see [0059]) and “the increase from zero of the pressure P3 in the service brake chamber 24 starts only after that the pressure P4 in the parking brake chamber 22 has started to increase from zero. The starting point to increase pressure P3 in the service brake chamber 24 can be determined directly by calculating a time laps [sic] t1 following the start of pressure increase P4 in the parking brake chamber 22. When this time lapse t1 is elapsed, the control unit E triggers the increase from zero of the pressure P3 in the service brake chamber 24. The time laps [sic] t1 is preferably long enough to avoid compound effect [ΔFc] during the switching transition Ta. In other words time laps [sic] t1 is long enough to avoid an addition of pressure P3 and P4 that results in a total brake force Ft that is higher than Fi” (see [0060], emphasis added by Examiner), and [0065] though [0068]: “during the switching transition Ta the service brake pressure P3, controlled by the control unit E, is progressively increased until reaching the target pressure P3targ1. P3targ1 is calculated by the control unit F depending on a target value Fe-targ1 of the total braking force Fe” (see [0065], emphasis added by Examiner), “Fe-targ1 is determined as a fixed value when the vehicle is parked or stopped under favorable parking conditions, it can be decreased between 0% and 20% compared to Fi. P3targ1 is determined accordingly. P3 is increased up to P3targ1 during switching transition Ta and is maintained at P3targ1 during the pre-start transition Tb” (see [0068]).
	Applicant asserts that the fluid pressure in the parking and service valves is controlled in Farres et al. responsive to time (t1) and in response to individual pressure readings (P3-targl). 
	Examiner disagrees. t1 is determined such that Ft is maintained between a minimum and maximum, and therefore is determined responsive to the total force, such that the control of P3 and P4 are subsequently controlled responsive to Ft (see [0088]). 
Applicant asserts that Farres et al. do not disclose or suggest a system in which the controller "determine[s] a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal" nor "control[s], responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure The value Ft, however, is not a value determined by the controller C in Farres et al. It is only an illustrative value to demonstrate the intended effect of the system in Farres et al (emphasis added by Examiner). 
Examiner disagrees. Farres et al. implies determining Ft throughout the disclosure and in particular explicitly discloses determining [ΔF] in at least [0059]: “This decrease [ΔF] of the total brake force Ft is determined to avoid the compound effect [ΔFc] that is to say an addition of pressure P3 and P4 that causes a total brake force Ft that is higher than Fi”, which would require determining an initial value of Ft (as well as a final value). 
In particular, the goal of the system in Farres et al. is to maintain Ft between a maximum value labeled Fi and equal to the force of a fully applied parking brake and Ftmini which represents a minimum threshold below which braking force may be insufficient. See Figures 2-3. Farres et al. accomplishes this by controlling the timing of the delivery of fluid pressure to the parking and service brakes (i.e., t1) and limiting the fluid pressure delivered to the service brake to a preset value (i.e., p3-targl). 
Examiner agrees. In the broadest reasonable interpretation of claim language “controlling, responsive to the total brake actuator force, at least one of a first valve configured to control the first fluid pressure and a second valve configured to control the second fluid pressure to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force” (from claim 7, similar limitations in claims 1 and 15) would include controlling fluid pressure delivered to a service (or park) brake in order to maintain Ft between a minimum and maximum value. 
Farres et al. nowhere discloses or suggests that its system actually "determine[s] a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal". Further, because Farres et al. does not determine the total brake actuator force, Farres et al. obviously also does not "control, responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force" as recited in independent claim 1 and in similar terms in claims 7 and 15.
Examiner disagrees, please see rationale stated above. 
	Applicant further submits that some or all of dependent claims 2-6, 8-13 and 16-
20 recite patentable subject matter apart from their dependence on independent claims 1, 7 and 15. Claim 2, for example, recites "wherein the controller is further configured, in controlling at least one of the first valve and the second valve, to determine whether the total brake actuator force meets a predetermined condition relative to a threshold brake actuator force and to generate a control signal for the at least one of the first valve and the second valve when the total brake actuator force meets the predetermined condition relative to the threshold brake actuator force." Claims 8 and 16 recite similar limitations. 
	Examiner disagrees. Farres et al. clearly describes in [0054] and [0055] not only determining a total brake force being applied (in this case Fi), but also determining a threshold value needed to keep the vehicle stationary, and then comparing the values to see if the total brake force applied meets that threshold value, in order to determine whether the park brake force can be reduced, this determination leads to the control of pressure applied to the park brake outlined in [0056]: “P3targ1 denotes a target pressure in the service brake chamber 24 during pre-start transition Tb when parking conditions are favorable and P3targ2 denotes a target pressure in the service brake chamber 24 during pre-start transition Tb when parking conditions are unfavorable. The target pressures P3targ1 and P3targ2 generate, via the membrane 26, respective target forces F3-targ1 and F3-targ2” and is relevant to the claimed invention in the opinion of the Examiner. 
	Applicant asserts that claim 14 depends from independent claim 7 and therefore incorporate all of the limitations set forth in independent claim 7. As set forth hereinabove in Section IV, Farres et al. do not disclose or suggest all of the limitations set forth in claim 7. In particular, Farres et al. do not disclose or suggest an article of manufacture including a computer program including code for "determining a total brake actuator force applied to a pushrod of a brake actuator responsive to a first fluid pressure in a parking brake chamber of the brake actuator that acts against a spring force applied by a spring of the brake actuator to a pushrod of the brake actuator and a second fluid pressure in a service brake chamber of the brake actuator that applies a fluid force to the pushrod of the brake actuator; and, controlling, responsive to the total brake actuator force, at least one of a first valve configured to control the first fluid pressure and a second valve configured to control the second fluid pressure to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force." Therefore, at least because claim 14 depends from claim 7, Applicant submits that the rejection of claim 7 under 35 U.S.C. §103(a) is improper and requests that the rejection be withdrawn.
	Examiner disagrees, please rationale outlined above. 
	Applicant further submits that claim 14 recites patentable subject matter apart from its dependence on claim 7. Claim 14 recites the additional limitation "wherein the computer program only executes the code for determining the total brake actuator force when the first fluid pressure is zero and the second fluid pressure is greater than zero." 
17-20. The Examiner asserts, however, that Farres et al. at least teaches determining a total brake actuator force under the recited conditions in certain "unfavorable" parking conditions and that it would be obvious to determine the total brake actuator force only under these conditions because they represent conditions when the force is at its greatest. Office Action of September 18, 2020 at p. 8, line 17 top. 9, line 6. Applicant respectfully disagrees. The Examiner's argument rests on a faulty premise. Again,
Farres et al. do not disclose or suggest actually determining the total brake actuator force.	
	Examiner disagrees, please see rationale outlined above. 
Claim Rejections - 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farres et al. (US 2016/0375884).
In regard to claim 1: Farres et al. discloses a system for controlling compounding in one or more brake actuators of a vehicle (see [0006]), comprising: a first valve configured to control a first fluid pressure in a parking brake chamber (43 Fig. 1) of a brake actuator that acts against a spring force applied by a spring of the (30 Fig. 1) to a pushrod of the brake actuator (28 Fig. 1; see [0044]); a second valve configured to control a second fluid pressure in a service brake chamber of the brake actuator (42 Fig. 1, see [0065]) that applies a fluid force to the pushrod of the brake actuator (28 Fig. 1; see [0044], [0065]); and, a controller (C Fig. 1; see [0044]) configured to receive a first fluid pressure signal indicative of the first fluid pressure (see [0047]); receive a second fluid pressure signal indicative of the second fluid pressure (see [0047]); determine a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal (see [0054]); and, control, responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure and the second fluid pressure (see [0053]) and thereby obtain an adjusted total brake actuator force (see [0053]).
In regard to claim 2: Farres et al. discloses the system of claim 1, wherein the controller is further configured, in controlling at least one of the first valve and the second valve, to determine whether the total brake actuator force meets a predetermined condition relative to a threshold brake actuator force (see [0054] and [0055]) and to generate a control signal for the at least one of the first valve and the second valve when the total brake actuator force meets the predetermined condition relative to the threshold brake actuator force (see [0054] and [0055]).
In regard to claim 3: Farres et al. discloses the system of claim 2 wherein the controller is further configured to establish the threshold brake actuator force responsive to a value of an operating parameter of the vehicle (see [ 0055]).
In regard to claim 4: Farres et al. discloses the system of claim 3 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the (see [0055]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]). 
In regard to claim 5: Farres et al. discloses the system of claim 1 wherein the controller is further configured, in controlling at least one of the first valve and the second valve, to receive a signal indicative of a value of an operating parameter of the vehicle (see [0056]) and to generate a control signal for the at least one of the first valve and the second valve only when the value of the operating parameter meets a predetermined condition relative to a predetermined value (see [0059]).
In regard to claim 6: Farres et al. discloses the system of claim 5 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the vehicle, a yaw rate of the vehicle, an inclination of the vehicle, a weight of the vehicle (see [0055]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]).
In regard to claim 7: Farres et al. discloses an article of manufacture, comprising: a non-transitory computer storage medium having a computer program encoded thereon that when executed by a controller controls compounding in one or more brake actuators of a vehicle (see [0001]), the computer program including code for determining a total brake actuator force applied to a pushrod of a brake actuator (see [0054]) responsive to a first fluid pressure in a parking brake chamber of the brake actuator that acts against a spring force applied by a spring of the brake actuator to a pushrod of the brake actuator (see [0047]) and a second fluid pressure in a service brake chamber of the brake actuator that applies a fluid force to the pushrod of the brake actuator (see [0047]); and, controlling, responsive to the total brake actuator (see [0053]) to adjust a corresponding one of the first fluid pressure and the second fluid pressure (see [0053]) and thereby obtain an adjusted total brake actuator force (see [ 0053]).
In regard to claim 8: Farres et al. discloses the article of manufacture of claim 7, wherein the code for controlling includes code for determining whether the total brake actuator force meets a predetermined condition relative to a threshold brake actuator force (see [0054] and [0055]) and generating a control signal for the at least one of the first valve and the second valve when the total brake actuator force meets the predetermined condition relative to the threshold brake actuator force (see [0054] and [0055]).
In regard to claim 9: Farres et al. discloses the article of manufacture of claim 8 wherein the computer program further includes code for establishing the threshold brake actuator force responsive to a value of an operating parameter of the vehicle (see [ 0055]).
In regard to claim 10: Farres et al. discloses the article of manufacture of claim 9 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the vehicle, a yaw rate of the vehicle, an inclination of the vehicle, a weight of the vehicle (see [0054]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]). 
In regard to claim 11: Farres et al. discloses the article of manufacture of claim 7 wherein the at least one of the first valve and the second valve is the first valve (see [0059]).
In regard to claim 12: Farres et al. discloses the article of manufacture of claim 7 wherein the code for controlling includes code for determining whether a value of an operating parameter of the vehicle meets a predetermined condition relative to a predetermined value (see [0056]) and for generating a control signal for the at least one of the first valve and the second valve only when the value of the operating parameter meets the predetermined condition relative to the predetermined value (see [0059]).
In regard to claim 13: Farres et al. discloses the article of manufacture of claim 12 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the vehicle, a yaw rate of the vehicle, an inclination of the vehicle, a weight of the vehicle (see [0055]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]).
In regard to claim 15: Farres et al. discloses a method for controlling compounding in one or more brake actuators of a vehicle (see [0006]), comprising the steps of: receiving a first fluid pressure signal indicative of a first fluid pressure in a parking brake chamber of a brake actuator that acts against a spring force applied by a spring of the brake actuator to a pushrod of the brake actuator (see [0044] and [0047]); receiving a second fluid pressure signal indicative of a second fluid pressure in a service brake chamber of the brake actuator that applies a fluid force to the pushrod of the brake actuator (see [0044] and [0047]); determining a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and the second fluid pressure signal (see [0054]); and, controlling, responsive to the total brake actuator force, at least one of a first valve configured to control the first fluid pressure and a second valve configured to control the second fluid pressure (see [ 0053]) to adjust a corresponding one of the first fluid pressure and the second fluid pressure (see [ 0053]) and thereby obtain an adjusted total brake actuator force (see [0053]).
In regard to claim 16: Farres et al. discloses the method of claim 15 wherein the controlling step includes the substeps of: determining whether the total brake actuator force meets a predetermined condition relative to a threshold brake actuator force (see [0054] and [0055]); and, generating a control signal for the at least one of the first valve and the second valve when the total brake actuator force meets the predetermined condition relative to the threshold brake actuator force (see [0054] and [0055]). 
In regard to claim 17: Farres et al. discloses the method of claim 16, further comprising the step of establishing the threshold brake actuator force responsive to a value of an operating parameter of the vehicle (see [ 0055]).
In regard to claim 18: Farres et al. discloses the method of claim 17 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the vehicle, a yaw rate of the vehicle, an inclination of the vehicle, a weight of the vehicle (see [0054]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]).
In regard to claim 19: Farres et al. discloses the method of claim 15 wherein the controlling step includes the substeps of: receiving a signal indicative of a value of an operating parameter of the vehicle (see [0056]); and, generating a control signal for the at least one of the first valve and the second valve only when the value of the operating parameter meets the predetermined condition relative to the predetermined value (see [0059]).
In regard to claim 20: Farres et al. discloses the method of claim 19 wherein the operating parameter comprises one of a speed of the vehicle, a steer angle of the vehicle, a yaw rate of the vehicle, an inclination of the vehicle, a weight of the vehicle (see [0054]), a driver parking brake demand, and a driver service brake demand (see [0054] and [0055]).
Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farres et al.
(US 2016/ 0375884).
In regard to claim 14: Farres et al. does not disclose the article of manufacture of claim 9 wherein the computer program only executes the code for determining the total brake actuator force when the first fluid pressure is zero and the second fluid pressure is greater than zero; however Farres et al. does disclose determining the total brake actuator force when the first fluid pressure is zero (parking brake applied using spring force) and the second fluid pressure is greater than zero (service brake applied) (see [ 0074] and Fig. 4, items Ft and Fe at t2), Farres teaches that under unfavorable parking conditions the system employs the "classical way of controlling the braking system", wherein the total force of parking and service brakes are only determined when the parking brake pressure is zero and the service brake pressure is non-zero; it would be obvious to one of ordinary skill in the art at the time of filing to determine the total brake actuator force only while both spring force and pressure from the service brakes are applied simultaneously because this is when maximum forces would be measured at the brake actuator, and because such methods were well-known, routine, and conventional at the time of filing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669